720 N.W.2d 749 (2006)
STOP OVERSPENDING INITIATIVE, Plaintiff-Appellant,
v.
BOARD OF STATE CANVASSERS, Defendant-Appellee, and
Defend Michigan, No On Proposal 6, Intervenor/Appellee.
Docket No. 132066. COA No. 272886.
Supreme Court of Michigan.
September 14, 2006.
On order of the Court, the motions for immediate consideration, to intervene, and to file brief amicus curiae are GRANTED. The application for leave to appeal the September 13, 2006 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.